NATIONAL RESEARCH CORPORATION
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(EXECUTIVE OFFICERS)

[Name]

You have been granted a Restricted Stock Award for shares of $.001 par value
common stock (the “Restricted Shares”) of National Research Corporation (the
“Company”) under the National Research Corporation 2006 Equity Incentive Plan
(the “Plan”) with the following terms and conditions:

Grant Date: __________, 200___


Number of Restricted Shares: __________________ Shares


Vesting Schedule: [One-third of your Restricted Shares will vest in each of the
three years following the Grant Date (each such year is a “Restricted Period”);
that is, one-third of the Restricted Shares will vest on the first (1st)
anniversary of the Grant Date, an additional one-third of the Restricted Shares
will vest on the second (2nd) anniversary of the Grant Date, and the remaining
one-third of the Restricted Shares will vest on the third (3rd) anniversary of
the Grant Date.]


  [One-fifth of your Restricted Shares will vest in each of the five years
following the Grant Date (each such year is a “Restricted Period”); that is,
one-fifth of the Restricted Shares will vest on the first (1st) anniversary of
the Grant Date, an additional one-fifth of the Restricted Shares will vest on
the second (2nd) anniversary of the Grant date, an additional one-fifth of the
Restricted Shares will vest on the third (3rd) anniversary of the Grant Date, an
additional one-fifth of the Restricted Shares will vest on the fourth (4th)
anniversary of the Grant Date, and the remaining one-fifth of the Restricted
Shares will vest on the fifth (5th) anniversary of the Grant Date.]


  [Your Restricted Shares will vest and become fully exercisable on the 5th
anniversary of the Grant Date.]


  If your employment terminates as a result of your death or disability, as
determined by the Committee, prior to the end of any Restricted Period, your
Restricted Shares will become fully vested on the date of such termination.
However, if your employment terminates prior to the end of a Restricted Period
for any other reason, you will forfeit any Restricted Shares that have not yet
vested.


--------------------------------------------------------------------------------

Escrow: Your Restricted Shares will be held in escrow by a bank or broker-dealer
selected by the Committee. Such bank or broker-dealer will give you a receipt
for the Restricted Shares held in escrow stating that the bank or broker-dealer
holds the Restricted Shares in escrow for your account, subject to the terms of
this Agreement. You will give the Company a stock power duly endorsed in blank
for such Restricted Shares which will be used in the event some or all of your
Restricted Shares are forfeited. As soon as practicable after the end of each
Restricted Period, your vested Restricted Shares will cease to be held in
escrow, and a certificate for such vested Restricted Shares will be delivered to
you or, in the case of your death, to your estate.


Transferability of Restricted Shares: You may not sell, transfer or otherwise
alienate or pledge any of your Restricted Shares until they are vested. In
addition, by accepting this Award, you agree not to sell any Restricted Shares
acquired under this Award at a time when applicable laws, Company policies
(including without limitation, any insider trading policy) or an agreement
between the Company and its underwriters prohibit a sale.


Voting and Dividends: During the Restricted Period, you may exercise full voting
rights with respect to the Restricted Shares. Any dividends paid in cash on the
Restricted Shares before the Restricted Shares are vested will be paid to you on
the applicable dividend payment date set by the Company’s Board of Directors.


Tax Withholding: If you do not make an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, in connection with this Award, you
may satisfy the withholding taxes due upon vesting of the Restricted Shares, in
whole or in part, by electing to have the Company withhold for its own account
that number of Restricted Shares otherwise deliverable to you from escrow
hereunder on the vesting date having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold. Your election must be irrevocable, in writing, and
submitted to the Secretary of the Company before the applicable vesting date. If
the number of Restricted Shares so determined includes a fractional share, you
must deliver cash to the Company in lieu of that fractional share.


  If you do not elect to satisfy the withholding requirement using vested
Restricted Shares as discussed above, you must deliver to the Company, at the
time the Company is obligated to withhold taxes in connection with your receipt
or vesting of the Restricted Shares, such amount as the Company requires to meet
its withholding obligation under applicable tax laws or regulations. If you fail
to do so, the Company has the right and authority to deduct or withhold from
other compensation payable to you an amount sufficient to satisfy its
withholding obligations.


2

--------------------------------------------------------------------------------

Powers of the Company: This Award does not affect, in any way, the right of the
Company to enter into transactions that would change its capital structure or
business, such as recapitalizations, reorganizations, mergers or consolidations,
the issuance of stock, bonds or other debt. Nor will this Award prevent the
Company from dissolving or liquidating, selling or transferring all or part of
its assets, or entering into any other sort of corporate act or transaction. The
Award does not grant you any right to continued employment with the Company or
with any of its Affiliates.


Miscellaneous: • As a condition of the granting of this Award, you agree, for
yourself and your legal representatives or guardians, that this Agreement shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this Agreement or the Plan and any determination made by the
Committee pursuant to this Agreement shall be final, binding and conclusive.


  • This Agreement may be executed in counterparts.


This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used but not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE
TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU
ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

__________________________________ __________________________________ Authorized
Officer Recipient






3